11 v this Court.
An interest in the vessel and cargo gives an interest in the profits of the voyage. Such an interest in the expected profits is an insurable interest.
The misrepresentation, or suppression, of material facts will vitiate a policy of insurance. But in the present case, the expectation of profits, and the facts on which that expectation was grounded, appear to have been truly stated. There was no misrepresentation.
An abandonment to the agent, is an abandonment to the insurers. But the capture of this vessel, under the circumstances of the case, amounted to a total loss of the profits insured, and no abandonment was necessary-
judgment to be entered for the plaintiffs.